Exhibit 10.3

Execution Copy

NINTH AMENDMENT TO CREDIT AGREEMENT

THIS NINTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), effective as of
January 30, 2015 (the “Effective Date”), is by and among IXIA, a California
corporation (the “Borrower”), the Guarantors party hereto, the Lenders party
hereto and SILICON VALLEY BANK, as administrative agent (in such capacity, the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement (as
hereinafter defined).

W I T N E S S E T H

WHEREAS, the Borrower, the Subsidiaries of the Borrower from time to time party
thereto (the “Guarantors”), certain banks and financial institutions from time
to time party thereto (the “Lenders”) and Silicon Valley Bank (successor to Bank
of America, N.A.), as Administrative Agent, Swingline Lender and L/C Issuer, are
parties to that certain Credit Agreement dated as of December 21, 2012 (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”);

WHEREAS, the Loan Parties have requested that the Lenders amend certain
provisions of the Credit Agreement; and

WHEREAS, the Lenders are willing to amend the Credit Agreement in accordance
with and subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

AMENDMENT

1.1 Amendment to Section 1.01. The following definition appearing in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“Maturity Date” means March 2, 2015.

ARTICLE II

CONDITIONS TO LENDERS’ OBLIGATIONS

2.1 Closing Conditions. This Amendment shall become effective as of the
Effective Date upon satisfaction (or waiver) of the following conditions:

(a) Executed Amendment. The Administrative Agent shall have received a copy of
this Amendment duly executed by each of the Loan Parties, the Lenders and the
Administrative Agent.

(b) Default. Other than as previously disclosed to the Lenders and acknowledged
by the Administrative Agent, no Default or Event of Default shall exist.

(c) Fees and Expenses.

(i) The Administrative Agent shall have received from the Borrower, for the
account of each Lender on a pro rata basis based on such Lender’s Applicable
Percentage, an amendment fee in an amount equal to $67,500.



--------------------------------------------------------------------------------

(ii) The Administrative Agent shall have received from the Borrower such fees
and expenses that are payable by Borrower in connection with the consummation of
the transactions contemplated hereby.

(d) Miscellaneous. All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
form and substance to the Administrative Agent and its counsel.

ARTICLE III

MISCELLANEOUS

3.1 Reservation of Rights. The amendments set forth in this Amendment shall not:
(a) be construed as a waiver of any breach, Default or Event of Default
including, without limitation (i) any breach, Default or Event of Default
described in that certain Letter dated November 25, 2014 from the Administrative
Agent to the Borrower nor (ii) any breach, Default or Event of Default of which
the Lenders have not been informed by the Loan Parties, (b) affect the right of
the Lenders to demand compliance by the Loan Parties with all terms and
conditions of the Loan Documents, except as specifically modified or waived by
this Amendment, (c) be deemed a waiver of any action or future action on the
part of the Loan Parties requiring the Lenders’ or the Required Lenders’ consent
or approval under the Loan Documents, or (d) be deemed or construed to be a
waiver or release of, or a limitation upon, the Administrative Agent’s or the
Lenders’ exercise of any rights or remedies under the Credit Agreement or any
other Loan Document, whether arising as a consequence of any Default or Event of
Default which may now exist or otherwise, all such rights and remedies are
hereby being expressly reserved.

3.2 Amended Terms. On and after the Effective Date, all references to the Credit
Agreement in each of the Loan Documents shall hereafter mean the Credit
Agreement as amended by this Amendment. Except as specifically amended hereby or
otherwise agreed, the Credit Agreement is hereby ratified and confirmed and
shall remain in full force and effect according to its terms.

3.3 Representations and Warranties of Loan Parties. Each of the Loan Parties
represents and warrants, as of the Effective Date, as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.

 

2



--------------------------------------------------------------------------------

(d) The representations and warranties set forth in Article V of the Credit
Agreement shall (i) with respect to representations and warranties that contain
a materiality qualification, be true and correct (subject to the materiality
qualifications set forth therein) and (ii) with respect to representations and
warranties that do not contain a materiality qualification, be true and correct
in all material respects, and except that for purposes of this Section 4.2(d),
the representations and warranties contained in Sections 5.05(a) and (b) of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b) of the Credit Agreement,
respectively.

(e) After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default, in either case,
of which the Lenders have not been informed.

(f) The Collateral Documents continue to create a valid security interest in,
and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Lenders, which security interests and Liens are perfected in
accordance with the terms of the Collateral Documents and prior to all Liens
other than Permitted Liens.

(g) The Loans and other amounts payable by Borrower pursuant to the Credit
Agreement are not reduced or modified by this Amendment and are not subject to
any offsets, defenses or counterclaims.

3.4 Reaffirmation of Obligations. Each Loan Party hereby ratifies each Loan
Document to which it is a party and acknowledges and reaffirms (a) that it is
bound by all terms of each Loan Document applicable to it and (b) that it is
responsible for the observance and full performance of its respective
Obligations.

3.5 Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.

3.6 Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including without limitation the reasonable fees and
expenses of the Administrative Agent’s legal counsel.

3.7 Further Assurances. The Loan Parties agree to promptly take such action,
upon the request of the Administrative Agent, as is necessary to carry out the
intent of this Amendment.

3.8 Entirety. This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

3.9 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Amendment or any other document
required to be delivered hereunder, by fax transmission or e-mail transmission
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement. Without limiting the foregoing, upon the request
of any party, such fax transmission or e-mail transmission shall be promptly
followed by such manually executed counterpart.

 

3



--------------------------------------------------------------------------------

3.10 No Actions, Claims, Etc. As of the date hereof, each of the Loan Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Administrative Agent, the Lenders, or the
Administrative Agent’s or the Lenders’ respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under the Credit Agreement on or
prior to the date hereof.

3.11 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.

3.12 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

3.13 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 11.14 and 11.15 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

[SIGNATURES ON THE FOLLOWING PAGES]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWER:     IXIA,     a California corporation     By:   /s/ Ronald W. Buckly
    Name: Ronald W. Buckly     Title: Senior Vice President, Corporate Affairs
GUARANTORS:           CATAPULT COMMUNICATIONS CORPORATION     By:   /s/ Ronald
W. Buckly     Name:   Ronald W. Buckly     Title:   Vice President, Legal and
Secretary     VERIWAVE, INC.     By:   /s/ Ronald W. Buckly     Name:   Ronald
W. Buckly     Title:   Vice President, Legal and Secretary     ANUE SYSTEMS,
INC.     By:   /s/ Ronald W. Buckly     Name:   Ronald W. Buckly     Title:  
Vice President, Legal and Corporate Secretary     BREAKINGPOINT SYSTEMS, INC.  
  By:   /s/ Ronald W. Buckly     Name:   Ronald W. Buckly     Title:   Senior
Vice President, Legal and Secretary     NET OPTICS, INC.     By:   /s/ Ronald W.
Buckly     Name:   Ronald W. Buckly     Title:   Vice President and Secretary

[Signature Page to Ninth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

NET OPTICS IL, LLC By:   /s/ Ronald W. Buckly Name:   Ronald W. Buckly Title:  
Manager and Secretary

[Signature Page to Ninth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

SILICON VALLEY BANK, as Administrative Agent and as a Lender By:   /s/ Raj Morey
Name:   Raj Morey Title:   Vice President

[Signature Page to Ninth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By:   /s/ Jean Frammolino Name:
  Jean Frammolino Title:   Vice President

[Signature Page to Ninth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:   /s/ Ronnie Glenn Name:   Ronnie Glenn
Title:   Vice President

[Signature Page to Ninth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

STIFEL BANK & TRUST, as a Lender By: /s/ Benjamin L. Dodd Name: Benjamin L. Dodd
Title: Senior Vice President

[Signature Page to Ninth Amendment to Credit Agreement]